Exhibit 10.1

Execution Version

TAX RECEIVABLE AGREEMENT AMENDMENT

This Tax Receivable Agreement Amendment (this “Agreement”) is entered into as of
October 20, 2020, by and among Parsley Energy, Inc., a Delaware corporation (the
“Company”), Bryan Sheffield (the “Agent”), and certain TRA Holders (as defined
herein) listed on Annex A (collectively, the “Parties”).

RECITALS

WHEREAS, the Company, the members of Parsley Energy, LLC, a Delaware limited
liability company (“Opco LLC”), and the Agent entered into that certain Tax
Receivable Agreement, dated as of May 29, 2014 (the “TRA”);

WHEREAS, the Company, Opco LLC, Pioneer Natural Resources Company, a Delaware
corporation (“Parent”), Pearl First Merger Sub Inc., a Delaware corporation,
Pearl Second Merger Sub LLC, a Delaware limited liability company, and Pearl
Opco Merger Sub LLC, a Delaware limited liability company, entered into that
certain Agreement and Plan of Merger, dated as of October 20, 2020 (the “Merger
Agreement”);

WHEREAS, Article IV of the TRA provides for an Early Termination Payment in the
event of a Change of Control, and the definition of “Early Termination Payment”
in Section 4.3(b) of the TRA provides the methodology for calculating such Early
Termination Payment;

WHEREAS, Section 4.1(a) of the TRA contemplates that, in addition to the Early
Termination Payment, certain other amounts may be required to be paid in
connection with the termination of the TRA;

WHEREAS, pursuant to Section 7.6(c) of the TRA, the Parties desire to amend the
TRA pursuant to its terms to clarify that the Early Termination Payments (and
any other payments contemplated by the preceding recital) will be calculated
using the Calculation Methodology (as defined below);

WHEREAS, pursuant to Section 7.6(c) of the TRA, the Parties further desire to
amend the TRA to clarify that the TRA will be terminated (and the Company and
its Affiliates will be released from all further obligations thereunder) once
each person entitled to payment under the TRA (each such person, a “TRA Holder”)
receives the applicable Termination Payment (as defined below).

NOW, THEREFORE, in consideration of the promises and the mutual agreements and
covenants hereinafter set forth, and intending to be legally bound, the Parties
hereby agree as follows:

1.    Definitions; References. Unless otherwise specifically defined herein,
each capitalized term used herein but not otherwise defined herein shall have
the meaning assigned to such term in the TRA. This Agreement shall constitute an
amendment of the TRA. To the extent there is a conflict or inconsistency between
the terms of this Agreement and the terms of the TRA (prior to giving effect to
this Agreement), this Agreement shall govern.



--------------------------------------------------------------------------------

2.    TRA Acceleration. The Parties agree that the consummation of the
transactions contemplated by the Merger Agreement will give rise to a “Change of
Control” as defined in the TRA (such Change of Control, the “MA Change of
Control”). Furthermore, the Parties agree that, notwithstanding anything to the
contrary contained in the TRA and without any further action on the part of any
person (including, without limitation, the Parties), the TRA shall be terminated
in its entirety upon payment of the Termination Payments, and thereafter no
Party shall have any further obligations under the TRA other than those
obligations set forth in this Agreement.

3.    Payment. The Parties agree that, on the Closing Date (as such term is
defined in the Merger Agreement) (the “Closing Date”) immediately after the
Effective Time (as such term is defined in the Merger Agreement), the Company
shall make a payment to each TRA Holder listed on Annex B, and that,
notwithstanding anything to the contrary in the TRA, each such payment shall be
calculated in a manner consistent with the methodology utilized in the
spreadsheet entitled “Parsley ETP Model_$11.00 per Share_With Formulas.xlsx”
provided to Parent on October 20, 2020, a summary example of the output of which
is attached hereto as Annex C (in calculating such payments, utilizing, for the
avoidance of doubt, only those categories of inputs and assumptions set forth in
such spreadsheet, but making necessary updates to the relevant amounts,
percentages, rates and dates set forth therein) (such methodology set forth in
such spreadsheet, the “Calculation Methodology,” and the amount of the payment
to each TRA Holder calculated using such methodology, the “Termination Payment”
and collectively for all of the TRA Holders, the “Termination Payments”). Annex
B shall not be amended, modified or otherwise adjusted without the prior written
consent of all of the Parties affected by such amendment. Prior to the Closing
(as such term is defined in the Merger Agreement), the Agent and each such TRA
Holder shall provide to the Company the bank account information where the
Termination Payments shall be sent by wire transfer. The Agent and each TRA
Holder hereby waives its right to receive any schedules, notices and
documentation described in Article II or Article IV of the TRA relating to the
calculation and payment of any Termination Payment. Upon receipt by a TRA Holder
of its respective Termination Payment, the Company shall have no further
obligation under the TRA to such TRA Holder or any other person claiming through
such TRA Holder on account of such TRA Holder’s interest in the TRA, and each
TRA Holder hereby accepts such TRA Holder’s respective Termination Payment in
full satisfaction of all amounts to which such TRA Holder is or would be
entitled under the TRA and releases, remises and forever discharges the Company,
its Affiliates and its and their respective successors, shareholders, directors,
officers and employees from any obligation under the TRA, except for such TRA
Holder’s right to receive its Termination Payment, as calculated in a manner
consistent with this Agreement.

4.    Intended Tax Treatment. Consistent with the terms of the TRA, the Parties
agree that (a) the part of the Termination Payment paid to a TRA Holder
hereunder that is attributable to PE Units that were exchanged by the TRA Holder
in an Exchange prior to the Closing Date is intended to be treated for all tax
purposes as

 

2



--------------------------------------------------------------------------------

additional consideration to such TRA Holder from the Company for the prior
acquisition by the Company of the relevant PE Units in the relevant Exchange,
unless otherwise required by law, with a portion of such additional
consideration treated as imputed interest to the extent required by law (as
reasonably determined by the Company), and (b) the remainder of the Termination
Payment paid to such TRA Holder is intended to be treated for all tax purposes
as additional consideration payable to such TRA Holder from Parent for the PE
Units exchanged by such TRA Holder in the Opco Merger (as such term is defined
in the Merger Agreement), and none of the Company, any of its Affiliates or any
of the Parties, will take a position for tax reporting purposes inconsistent
therewith, except upon a final determination by an applicable taxing authority.
In connection with the payment of the Termination Payment to each TRA Holder,
such TRA Holder will be provided a statement, a form of which is attached as
Annex D, setting forth the allocation of the Termination Payment (which
allocation will be based on the Calculation Methodology) to PE Units exchanged
as described in clause (a) (which will be reflected opposite such TRA Holder’s
name under the heading “Payments Attributable to PE Units Exchanged Prior to the
Closing Date”) and to PE Units acquired by Parent in the Opco Merger as
described in clause (b) (which will be reflected opposite such TRA Holder’s name
on Annex D under the heading “Payments Attributable to PE Units Exchanged in the
Opco Merger”). The Company will promptly provide the Agent with such additional
information and assistance as the Agent may reasonably request in connection
with tax reporting matters relating to the payments contemplated by this
Agreement and the Merger Agreement.

5.    Agreement Termination. This Agreement shall terminate and be of no force
and effect upon (a) the termination of the Merger Agreement pursuant to its
terms, (b) an amendment to the Merger Agreement that changes the form or amount
of the Opco Merger Consideration (as such term is defined in the Merger
Agreement) or (c) the occurrence of a Change of Control other than in connection
with the transactions contemplated by the Merger Agreement. For the avoidance of
doubt, the termination of this Agreement shall not by itself constitute a
termination of the TRA.

6.    No TRA Assignment. Notwithstanding anything to the contrary in Section 7.6
of the TRA, none of the TRA Holders may directly or indirectly assign all or any
portion of such TRA Holder’s interest in the TRA or this Agreement. For the
avoidance of doubt, nothing in this Agreement shall restrict any TRA Holder from
exercising its Exchange Right and participating in an Exchange prior to the
Closing Date.

7.    Amendments; Waivers. The Parties agree that Section 7.6(c) of the TRA
shall be amended and restated in its entirety to read as follows: “No provision
of this Agreement may be amended or waived unless such amendment or waiver, as
applicable, is approved in writing by the Corporate Taxpayer and by TRA Holders
who would be entitled to receive at least two-thirds of the Early Termination
Payments payable to all TRA Holders hereunder if the Corporate Taxpayer had
exercised its right of early termination on the date of the most recent Exchange
prior to such amendment or waiver (excluding, for purposes of this sentence, all
payments made to any TRA Holder pursuant to this Agreement since the date of
such most recent Exchange); provided, however, that no such amendment or waiver
shall be effective if such amendment or waiver, as

 

3



--------------------------------------------------------------------------------

applicable, would have a disproportionate effect on the payments certain TRA
Holders will or may receive under this Agreement unless all such
disproportionately affected TRA Holders consent in writing to such amendment or
waiver.”

8.    Representations and Warranties of the Company. The Company represents and
warrants to the Agent and the TRA Holders as follows (which representations and
warranties shall survive until the expiration of the applicable statute of
limitations):

(a)    Authorization of Transaction. The Company has all requisite corporate
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder. The execution and delivery by the Company of this
Agreement and the performance by the Company of this Agreement and the
consummation by the Company of the transactions contemplated hereby have been
duly and validly authorized by all necessary corporate action on the part of the
Company. This Agreement has been duly and validly executed and delivered by the
Company and constitutes a valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except as such
enforcement may be limited by general equitable principles or by applicable
bankruptcy, insolvency, fraudulent transfer, moratorium, or similar laws, legal
requirements and judicial decisions from time to time in effect which affect
creditors’ rights generally.

(b)    Non-contravention. Neither the execution and delivery by the Company of
this Agreement, nor the consummation by the Company of the transactions
contemplated hereby, will (i) conflict with or violate any provision of the
organizational documents of the Company, (ii) require on the part of the Company
any notice to or filing with, or any permit, authorization, consent or approval
of, any governmental entity or (iii) violate any order, writ, injunction,
decree, statute, rule or regulation applicable to the Company or any of its
properties or assets.

(c)    No Additional Representations. The Company acknowledges that no person
has made any representation or warranty, express or implied, as to the accuracy
or completeness of any information regarding the Agent and the TRA Holders
furnished or made available to the Company and its representatives except as
expressly set forth in this Agreement, the Merger Agreement or any Voting
Agreement (as such term is defined in the Merger Agreement).

9.    Representations and Warranties of the Agent and the unitholders of Opco
LLC party to this Agreement. Each of the Agent and each TRA Holder listed on
Annex A represents and warrants to the other Parties hereto as follows (which
representations and warranties shall survive until the expiration of the
applicable statute of limitations):

(a)    Authorization of Transaction. Such Party has all requisite power and
authority (corporate or otherwise) to execute and deliver this Agreement and to
perform its obligations hereunder. The execution and delivery by such Party of
this Agreement and the performance by such Party of this Agreement and the
consummation by such Party of the transactions contemplated hereby have been
duly and validly authorized by all necessary

 

4



--------------------------------------------------------------------------------

corporate action on the part of such Party. This Agreement has been duly and
validly executed and delivered by such Party and constitutes a valid and binding
obligation of such Party and each other person entitled to payment under the
TRA, enforceable against such Party and each other person entitled to payment
under the TRA in accordance with its terms, except as such enforcement may be
limited by general equitable principles or by applicable bankruptcy, insolvency,
fraudulent transfer, moratorium, or similar laws, legal requirements and
judicial decisions from time to time in effect which affect creditors’ rights
generally. The Agent and the TRA Holders listed on Annex A collectively
constitute “TRA Holders who would be entitled to receive at least two-thirds of
the Early Termination Payments payable to all TRA Holders” under the TRA within
the meaning of Section 7.6(c) of the TRA, as of the date hereof.

(b)    Non-contravention. Neither the execution and delivery by such Party of
this Agreement, nor the consummation by such Party of the transactions
contemplated hereby, will (i) conflict with or violate any provision of the
organizational documents of such Party, (ii) require on the part of such Party
any notice to or filing with, or any permit, authorization, consent or approval
of, any governmental entity or (iii) violate any order, writ, injunction,
decree, statute, rule or regulation applicable to such Party or any of its
properties or assets.

(c)    No Additional Representations. Such Party acknowledges that no person has
made any representation or warranty, express or implied, as to the accuracy or
completeness of any information regarding the Company furnished or made
available to such Party and its representatives except as expressly set forth in
this Agreement, the Merger Agreement or any Voting Agreement (as defined in the
Merger Agreement).

10.    Third Party Beneficiary. The Parties agree that Parent is an express
third party beneficiary of this Agreement and this Agreement is enforceable by
Parent in all respects. None of the provisions of this Agreement, including
Annex B, may be amended, modified or otherwise adjusted, and this Agreement may
not be terminated other than pursuant to Paragraph 5 or waived in any respect,
by any Party without the prior written consent of Parent (which consent may be
withheld by Parent in its sole discretion).

11.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of Texas, without regard to the conflicts
of laws principles thereof that would mandate the application of the laws of
another jurisdiction.

12.    Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the Parties
and delivered to the other Parties, it being understood that all Parties need
not sign the same counterpart. Delivery of an executed signature page to this
Agreement by facsimile transmission shall be as effective as delivery of a
manually signed counterpart of this Agreement.

13.    Entire Agreement. The Merger Agreement, the TRA (as amended by this
Agreement) and this Agreement constitute the entire agreement and supersede all
prior agreements and understandings, both written and oral, among the Parties
with respect to the subject matter hereof.

 

5



--------------------------------------------------------------------------------

14.    Further Assurances. If any Party reasonably determines or is reasonably
advised that any further instruments, actions, or things are necessary or
desirable to carry out the terms of this Agreement, each Party shall execute and
deliver such instruments, perform all such actions and provide all such things
reasonably necessary and proper to carry out the terms of this Agreement.

[Signature Page Follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS THEREOF, the undersigned has executed this Agreement as of the day
and year first above written.

 

PARSLEY ENERGY, INC., a Delaware corporation

By:  

/s/ Matt Gallagher

Name:   Matt Gallagher Title:   President and Chief Executive Officer

[Signature Page to TRA Amendment]



--------------------------------------------------------------------------------

TRA HOLDERS: RYAN DALTON By:  

/s/ Ryan Dalton

Name:   Ryan Dalton MATT GALLAGHER By:  

/s/ Matt Gallagher

Name:   Matt Gallagher MICHAEL HINSON By:  

/s/ Michael Hinson

Name:   Michael Hinson BRYAN SHEFFIELD By:  

/s/ Bryan Sheffield

Name:   Bryan Sheffield PAUL TREADWELL By:  

/s/ Paul Treadwell

Name:   Paul Treadwell



--------------------------------------------------------------------------------

AGENT: By:  

/s/ Bryan Sheffield

Name:   Bryan Sheffield Title:   Agent